After Remand from the Alabama Supreme Court

BRYAN, Judge.
The Supreme Court of Alabama has reversed the prior judgment of this court and remanded the cause. See Ex parte Baldwin County Planning & Zoning Comm’n, 68 So.3d 133 (Ala.2010). Accord*148ingly, with respect to the appeal brought by the Baldwin County Planning and Zoning Commission (“the Commission”), we reverse the judgment of the trial court insofar as it (1) declared §§ 1.2.2, 5.1, and 5.2.2 of the Baldwin County Subdivision Regulations to be void and unenforceable and (2) issued a writ of mandamus compelling the Commission to approve a preliminary plat (“the plat”) submitted to the Commission in November 2007 by Mont-rose Ecor Rouge, L.L.C. (“the developer”), and we remand the cause to the trial court for further proceedings consistent with the’ supreme court’s opinion. With respect to the cross-appeal brought by the developer, we affirm the judgment of the trial court insofar as it denied the developer’s claim seeking an award of damages against the Commission for disapproving the plat.
APPEAL — REVERSED AND REMANDED.
CROSS-APPEAL — AFFIRMED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.